Title: Harrison Hall to Thomas Jefferson, 17 July 1817
From: Hall, Harrison
To: Jefferson, Thomas


          
            
              Sir,
              Philada
July 17, 1817
            
            Your Subscription to the Law Journal for Vols. 5 & 6 amounting to $10.00 being due—I have to request that you will remit the same by mail, or otherwise, as soon as may be convenient
            
              Your’s very respectfully
              Harrison Hall133 Chesnut st.
            
          
          
            Your Subscription for the Port Folio for the present year is also due, ($6.00) You will have the goodness for the future, to remit this money direct to me instead of paying it to Mr. Cottem, as heretofore, as it is extremely troublesome for me to settle an acct with him—
          
        